Exhibit 10.01

RETENTION INCENTIVE AGREEMENT

This Retention Incentive Agreement is made and entered into as of this 30th day
of April, 2008 (the “Effective Date”), by and between FBR Capital Markets
Corporation (the “Company”) and Richard J. Hendrix (“Executive”).

 

  1. Within two (2) business days after the Effective Date, subject to terms and
conditions of this Agreement, the Company will make a one-time special cash
retention incentive payment to Executive in the amount of $1,700,000 in an
effort to ensure Executive’s continued service in the capacity of President and
Chief Operating Officer of the Company. This incentive payment is not intended
to, and shall not, be deducted from or in any way impact any performance bonus
or other compensation payable to Executive under any incentive bonus plan,
program or arrangement that is or has been adopted by the Compensation Committee
of the Board of Directors of the Company, including but not limited to the
existing 2008 executive performance bonus plan that has previously been adopted
by the Compensation Committee of the Board of Directors.

 

  2. The incentive payment described above is a discretionary incentive based on
the Board’s recognition of Executive’s performance and its expectation that
Executive will continue capably to perform his duties as President and Chief
Operating Officer.

 

  3. If Executive voluntarily resigns from the Company, other than for “Good
Reason” as defined in that certain Employment Agreement by and between the
Company and Executive dated April 30, 2008 (the “Employment Agreement”), prior
to the first anniversary of the Effective Date, the entire cash retention
incentive shall immediately become due for repayment by Executive to the
Company.

 

  4. If Executive is involuntarily terminated by the Company for “Cause” (as
defined in the Employment Agreement) prior to the first anniversary of the
Effective Date, the entire cash retention incentive shall immediately become due
for repayment by Executive to the Company.

 

  5. If Executive dies or become permanently Disabled (as defined in the
Employment Agreement) prior to the first anniversary of the Effective Date, no
portion of the cash retention incentive shall be repayable.

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

FBR CAPITAL MARKETS CORPORATION By:   /S/    ERIC F. BILLINGS   Name:     Eric
F. Billings   Title:   Chief Executive Officer

EXECUTIVE Signature:     /S/    RICHARD J. HENDRIX     Richard J. Hendrix